Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on November 10, 2020.
3.	Claims 43-64 are pending in this application.
4.	Claims 43-54, 56, 59 and 60 have been amended.
Response to Arguments
5.	Applicant's arguments filed November 10, 2020 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 43, 48, 53 and 59 are rejected under under 35 U.S.C. 103 as being unpatentable over C-C Chen et al. (C-C Chen et al., "AHG8: Line-based Intra Block Copy", 15. JCT-VC Meeting; URL: http://WFTP3.ITU.INT/AV-ARCH/ JCTVC-SITE/,, no.JCTVC-00205-v4, October 27, 2013, XP030115250, cited by Applicant in IDS)(hereinafter Chen) in view of Zhang(US 2013/0163674 A1)(hereinafter Zhang).
Regarding claims 43 and 48, Chen discloses a method for coding an image and an apparatus for decoding an image, comprising a hardware processor and a memory, wherein the hardware processor is configured to execute instructions stored in the memory for implementing a method [See abstract and Section 1  page 1 regarding line-based intra block copy mode method to adopt it for HEVC coding applications and devices comprising hardware processors and memory], comprising: 
decoding a bitstream to obtain Displacement Vectors (DVs) of micro-blocks of a decoding block[See Section 2 page 2 regarding signaling the intra DVs to a decoder], wherein each micro-block comprises a pixel row or a pixel vertical line[See Section 2 page 2 first paragraph regarding splitting a current CU of size 2Nx2N equally into smaller block partitions, which are referred to as lines of size Mx2N or 2NxM.  Also see abstract, Section1 and Section 2 pages 1-2 and Fig. 2 regarding intra DV search is performed and the search range is limited to the left and current CTUs. (Thus, micro-blocks of a decoding block may comprise a pixel row having a starting or ending pixel inside the decoding block)], and the DVs are vectors between pixel positions of reference micro-blocks and pixel positions of the micro-blocks [See abstract, Section1 and Section 2 pages 1-2 and Fig. 2 regarding intra DV search is performed and the search range is limited to the left and current CTUs]; 
[See abstract, Section1 and Section 2 pages 1-2 and Fig. 2 regarding intra DV search is performed and the search range is limited to the left and current CTUs. Further on, the intra DV search can be performed for each line of size Mx2N that includes horizontal intra DV search and for each line of size 2NxM that includes vertical intra DV search. Accordingly, it is understood the determination of pixel positions corresponding to reference micro-blocks and micro-blocks in a preset reconstructed pixel sample set in accordance to the intra DVs]; and 
         decoding the micro-blocks according to the pixel positions of the reference micro-blocks[See abstract and Section 1, Section 2 pages 1-2 regarding line-based intra block copy mode method to adopt it for HEVC coding applications and devices. Signaling the intra DVs allows the decoder to decode the corresponding blocks in accordance to the pixel positions].  
         Chen does not explicitly disclose the DVs having a vertical component and a horizontal component; and wherein the DVs are represented in the bitstream using a linear distance.
              However, the representation of displacement vectors or DVs having a vertical component and a horizontal component using a distance was well known in the art at the time of the invention was filed as evident from the teaching of Zhang[See at least par. 0062 regarding In the case of intra-frame block prediction (currently not adopted by the MPEG-4 AVC Standard, but may be adopted in H.265 or beyond), the spatial displacement vector helps the encoder find the corresponding reference block in the current encoding frame (FIG. 1).  In both cases, the 
displacement vector is represented as a 2D vector (δx, δy), which is the relative coordinates.  The displacement vector in general is calculated by block matching.  For example, in spatial prediction schemes, the encoding block could be matched to every possible block in the decoded area (FIG. 1) by calculating the distance between the encoding block and the candidate blocks and finding the reference block with the minimum distance.  The relative coordinate between the encoding block and the reference block is the spatial displacement vector.  The spatial displacement vector should be sent to the decoder so that the decoder can find the correct reference block during the decoding process…(An offset or displacement is an amount or distance by which something is out of line. In this case the displacement is a 2D vector having a vertical and a horizontal component)]. 
            Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen with Zhang teachings by including “the DVs having a vertical component and a horizontal component; and wherein the DVs are represented in the bitstream using a linear distance” because this combination has the benefit of providing an efficient method to encode or decode the displacement vectors [See Zhang: par. 0035, 0053-0054, 0062].

	Regarding claims 53 and 59, Chen discloses a method for coding an image and an apparatus for encoding an image, comprising a hardware processor and a memory, wherein the hardware processor is configured to execute instructions stored in the memory for implementing a method[See abstract and Section 1  page 1 regarding line-based intra block copy mode method to adopt it for HEVC coding applications and devices comprising hardware processors and memory], comprising: 
partitioning a coding block into L micro-blocks, wherein L is a preset number of micro- block partitions in the coding block[See Section 2 page 2 first paragraph regarding splitting a current CU of size 2Nx2N equally into smaller block partitions, which are referred to as lines of size Mx2N or 2NxM], wherein each micro-block comprises a pixel row or a pixel vertical line[See Section 2 page 2 first paragraph regarding splitting a current CU of size 2Nx2N equally into smaller block partitions, which are referred to as lines of size Mx2N or 2NxM.  Also see abstract, Section1 and Section 2 pages 1-2 and Fig. 2 regarding intra DV search is performed and the search range is limited to the left and current CTUs. (Thus, micro-blocks of a decoding block may comprise a pixel row having a starting or ending pixel inside the decoding block)]; 
determining Displacement Vectors (DVs) between the micro-blocks and reference microblocks in a preset reconstructed pixel sample set[See Section 2 page 2 and Fig. 2 regarding intra DV search is performed. Thus, DVs are determined], wherein the DV s are vectors between pixel positions of the reference micro-blocks and pixel positions of the micro-blocks in a preset pixel coordinate system[See abstract, Section1 and Section 2 pages 1-2 and Fig. 2 regarding intra DV search is performed and the search range is limited to the left and current CTUs]; and 
coding and writing the DV s into a bitstream[See Section 2 page 2 regarding signaling the intra DVs].  
             Chen does not explicitly disclose the DVs having a vertical component and a horizontal component; and wherein the DVs are represented in the bitstream using a linear distance.
              However, the representation of displacement vectors or DVs having a vertical component and a horizontal component using a distance was well known in the art at the time of the invention was filed as evident from the teaching of Zhang[See at least par. 0062 regarding In the case of intra-frame block prediction (currently not adopted by the MPEG-4 AVC Standard, but may be adopted in H.265 or beyond), the spatial displacement vector helps the encoder find the corresponding reference block in the current encoding frame (FIG. 1).  In both cases, the 
displacement vector is represented as a 2D vector (δx, δy), which is the relative coordinates.  The displacement vector in general is calculated by block matching.  For example, in spatial prediction schemes, the encoding block could be matched to every possible block in the decoded area (FIG. 1) by calculating the distance between the encoding block and the candidate blocks and finding the reference block with the minimum distance.  The relative coordinate between the encoding block and the reference block is the spatial displacement vector.  The spatial displacement vector should be sent to the decoder so that the decoder can find the correct reference block during the decoding process…(An offset or displacement is an amount or distance by which something is out of line. In this case the displacement is a 2D vector having a vertical and a horizontal component)]. 
            Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen with Zhang teachings by including “the DVs having a vertical component and a horizontal component; and wherein the DVs are represented in the bitstream using a linear distance” because this combination has the benefit of providing an efficient method to encode or decode the displacement vectors [See Zhang: par. 0035, 0053-0054, 0062].

8.	Claims 44-47, 49-52, 54, 57, 60 and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over C-C Chen et al. (C-C Chen et al., "AHG8: Line-based Intra Block Copy", 15. JCT-VC Meeting; URL: http://WFTP3.ITU.INT/AV-ARCH/ JCTVC-SITE/,, no.JCTVC-00205-v4, October 27, 2013, XP030115250, cited by Applicant in IDS)(hereinafter Chen) in view of Zhang(US 2013/0163674 A1)(hereinafter Zhang) in further view of Gisquet C., et al. (Gisquet C., et al., "AHG5: Vector transformation for Intra Block Copy", 15. JCT-VC Meeting, URL: http://WFTP3.ITU. INT/AV-ARCH/JCTVC-SITE/,, no. JCTVC-00123, October 23, XP0301 15127, cited by Applicant in IDS)(hereinafter Gisquet) and in further view of Lim et al.(US 2013/0058585 A1)(hereinafter Lim).
	Regarding claims 44 and 49, Chen and Zhang teach all the limitations of claims 43 and 48, and are analyzed as previously discussed with respect to those claims. 
[See Section 2 page 2 regarding signaling the intra DVs and bitstream information to a decoder. The decoder is configured to parse the bitstream and related information such as the intra DVs to decode the block].  
	Chen and Zhang do not explicitly disclose  obtaining the DVs of the micro-blocks according to the parameters in at least one of manners as follows: performing global transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block to obtain the DVs of the micro-blocks, wherein the performing global transformation on the parameters refers to performing global transformation on all globally-transformed DVs of the decoding block to obtain a group of individually-transformed DVs / wherein performing global transformation on the parameters refers to that performing global transformation on the whole of globally-transformed DVs of a Coding Unit (CU) to obtain a group of individually-transformed DVs; or performing individual transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block or parameters obtained by performing global transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block to obtain the DVs of the micro-blocks, wherein performing individual transformation on the parameters refers to that performing individual transformation independent of the other individually-transformed DVs on one of the individually-transformed DV s to obtain DVs.  
              However, performing individual transformation on the DVs of the micro-blocks in the coding block was well known in the art at the time of the invention was filed as evident from the teaching of Gisquet[See Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…]. 
performing individual transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block or parameters obtained by performing global transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block to obtain the DVs of the micro-blocks, wherein performing individual transformation on the parameters refers to that performing individual transformation independent of the other individually-transformed DVs on one of the individually-transformed DV s to obtain DVs” because this combination has the benefit of providing a method to encode or decode the displacement vector to better suit the properties of the encoder/decoder.
         Chen, Zhang and Gisquet do not explicitly disclose obtaining the DVs of the micro-blocks according to the parameters in at least one of manners as follows: performing global transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block to obtain the DVs of the micro-blocks, wherein the performing global transformation on the parameters refers to performing global transformation on all globally-transformed DVs of the decoding block to obtain a group of individually-transformed DVs / wherein performing global transformation on the parameters refers to that performing global transformation on the whole of globally-transformed DVs of a Coding Unit (CU) to obtain a group of individually-transformed DVs.
       However, performing global transformation on the DVs of the micro-blocks in the coding block was well known in the art at the time of the invention was filed as evident from the teaching of Lim[See at least par. 0066-0068 regarding the decoder may generate the prediction signals without greatly increasing computation complexity by using the displacement vectors transmitted from the coder. In addition, the prediction signal generator 120 may use, as the displacement vector prediction values of the coding object signals, the displacement vectors present in the reconstructed signals around the coding object signals. The prediction signal generator 120 may generate the prediction signals by searching the adjacent areas of the coding object signals based on the displacement vector prediction values. In addition, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder…  Thus, it is interpreted that a global transformation is performed]. 
         Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhang and Gisquet with Lim teachings by including “obtaining the DVs of the micro-blocks according to the parameters in at least one of manners as follows: performing global transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block to obtain the DVs of the micro-blocks, wherein the performing global transformation on the parameters refers to performing global transformation on all globally-transformed DVs of the decoding block to obtain a group of individually-transformed DVs / wherein performing global transformation on the parameters refers to that performing global transformation on the whole of globally-transformed DVs of a Coding Unit (CU) to obtain a group of individually-transformed DVs” because this combination has the benefit of providing a method for encoding/ decoding displacement vectors without greatly increasing computation complexity[See Lim: par. 0067].
Regarding claims 54 and 60, Chen and Zhang teach all the limitations of claims 53 and 59, and are analyzed as previously discussed with respect to those claims. 
            Chen and Zhang do not explicitly disclose wherein before coding and writing the DVs into the bitstream, the method further comprises at least one of the followings: performing individual transformation on the DV s of the micro-blocks in the coding block, wherein the individual transformation refers to that for one of the L DV s, performing transformation independent of the other DVs to obtain an individually-transformed DV; or performing global transformation on the DVs of the micro-blocks in the coding block or individual transformation values obtained by 
       However, performing individual transformation on the DVs of the micro-blocks in the coding block was well known in the art at the time of the invention was filed as evident from the teaching of Gisquet[See Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…]. 
       Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Zhang with Gisquet teaching by including “wherein before coding and writing the DVs into the bitstream, the method further comprises at least one of the followings: performing individual transformation on the DV s of the micro-blocks in the coding block, wherein the individual transformation refers to that for one of the L DV s, performing transformation independent of the other DVs to obtain an individually-transformed DV” because this combination has the benefit of providing a method to encode or decode the displacement vector to better suit the properties of the encoder/decoder.
Chen, Zhang and Gisquet do not explicitly disclose performing global transformation on the DVs of the micro-blocks in the coding block or individual transformation values obtained by performing individual transformation on the DV s of the micro-blocks, wherein the global transformation refers to that for the whole of the L DV s subjected to the individual transformation, performing global transformation with the DVs associated to obtain DVs subjected to the global transformation.
       However, performing global transformation on the DVs of the micro-blocks in the coding block was well known in the art at the time of the invention was filed as evident from the teaching of Lim[See at least par. 0066-0068 regarding the decoder may generate the prediction signals without greatly increasing computation complexity by using the displacement vectors transmitted from the coder. In addition, the prediction signal generator 120 may use, as the displacement vector prediction values of the coding object signals, the displacement vectors present in the reconstructed signals around the coding object signals. The prediction signal generator 120 may generate the prediction signals by searching the adjacent areas of the coding object signals based on the displacement vector prediction values. In addition, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder…  Thus, it is interpreted that a global transformation is performed]. 
            Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhang and Gisquet with Lim teachings by including “performing global transformation on the DVs of the micro-blocks in the coding block or individual transformation values obtained by performing individual transformation on the DV s of the micro-blocks, wherein the global transformation refers to that for the whole of the L DV s subjected to the individual transformation, performing global transformation with the DVs associated to obtain DVs subjected to the global transformation” because this combination has the benefit of providing the benefit of a method for encoding/ decoding displacement vectors without greatly increasing computation complexity[See Lim: par. 0067].
          Regarding claims 45 and 50, Chen, Zhang, Gisquet and Lim teach all the limitations of claims 44 and 49, and are analyzed as previously discussed with respect to those claims.
          Further on, when combined, Lim teaches or suggests  wherein performing global transformation on the parameters corresponding to the DVs of the micro-blocks in the decoding block to obtain the DVs of the micro-blocks comprises: determining a second predicted value of the first parameter in the parameters corresponding to the DVs of the micro-blocks in the decoding block; determining a sum of the first parameter and the second predicted value; and determining [See Lim: at least par. 0064-0068 regarding the decoder may generate the prediction signals without greatly increasing computation complexity by using the displacement vectors transmitted from the coder. In addition, the prediction signal generator 120 may use, as the displacement vector prediction values of the coding object signals, the displacement vectors present in the reconstructed signals around the coding object signals. The prediction signal generator 120 may generate the prediction signals by searching the adjacent areas of the coding object signals based on the displacement vector prediction values. In addition, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder… ( Thus, it is interpreted that a global transformation is performed.)].  
          Regarding claims 46 and 51, Chen, Zhang, Gisquet and Lim teach all the limitations of claims 44 and 49, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Gisquet teaches or suggests wherein performing individual transformation on the parameters corresponding to the DVs of the micro-blocks in the decoding block or the parameters obtained by performing global transformation on the parameters corresponding to the DV s of the micro-blocks in the decoding block to obtain the DVs of the micro-block comprises: correcting, according to a second preset offset, the parameters corresponding to the DV s of the micro-blocks in the decoding block or the parameters obtained by performing global transformation on the parameters corresponding to the DV s of the micro-blocks in the decoding block[See Gisquet: Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…When P=2n is found to be the best solution, it may happen that if MVx<-2N, the CU of lower depth(and thus size 2Nx2N) might be selected instead, therefore placing a higher bound on P. Thus, it is understood that DVs are corrected in accordance to an offset value].
              Regarding claims 47 and 52, Chen, Zhang, Gisquet and Lim teach all the limitations of claims 46 and 51, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Gisquet teaches or suggests wherein before correcting, according to the second preset offset, the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block or the parameters obtained by performing global transformation on the parameters corresponding to part or all of the DV s of the micro-blocks in the decoding block, the method further comprises: determining the second preset offset in at least one of the following manners: determining the second preset offset according to the parameters of the DVs; or determining the second preset offset according to decoded micro-blocks or decoding parameters of decoded decoding blocks[See Gisquet: Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…When P=2n is found to be the best solution, it may happen that if MVx<-2N, the CU of lower depth(and thus size 2Nx2N) might be selected instead, therefore placing a higher bound on P. Thus, it is understood that DVs are corrected in accordance to an offset value].
             Regarding claim 62, Chen, Zhang, Gisquet and Lim teach all the limitations of claim 60, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Lim teaches or suggests wherein performing global transformation on the DVs of the micro-blocks in the coding block or the individual transformation values obtained by performing individual transformation on the DV s of the micro-blocks comprises: determining a first predicted value of the first DV or the first individual transformation value in the DVs of the micro-blocks or the individual transformation values; determining a difference value between the first DV or the first individual transformation value and the corresponding first predicted value; and determining difference values between the other DV s or individual transformation values except the first DV [See Lim: at least par. 0064-0068 regarding the decoder may generate the prediction signals without greatly increasing computation complexity by using the displacement vectors transmitted from the coder. In addition, the prediction signal generator 120 may use, as the displacement vector prediction values of the coding object signals, the displacement vectors present in the reconstructed signals around the coding object signals. The prediction signal generator 120 may generate the prediction signals by searching the adjacent areas of the coding object signals based on the displacement vector prediction values. In addition, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder…  (In Lim reference, prediction signals are generated based on the displacement vector prediction values. Then, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder. Thus , Lim performs displacement vector prediction for at least a first displacement vector, determine difference using at least the first displacement vector and also determine differences using the other displacement vectors)].  
            Regarding claims 57 and 63, Chen, Zhang, Gisquet and Lim teach all the limitations of claims 54 and 60, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Gisquet teaches or suggests wherein before correcting the DV s according to the first preset offset, the method further comprises: determining the first preset offset in at least one of the following manners: determining the first preset offset according to the DVs; or determining the first preset offset according to coded coding blocks or coding parameters of coded micro-blocks[See Gisquet: Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…When P=2n is found to be the best solution, it may happen that if MVx<-2N, the CU of lower depth(and thus size 2Nx2N) might be selected instead, therefore placing a higher bound on P. Thus, it is understood that DVs are corrected in accordance to an offset value].
9.	Claims 55 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over C-C Chen et al. (C-C Chen et al., "AHG8: Line-based Intra Block Copy", 15. JCT-VC Meeting; URL: http://WFTP3.ITU.INT/AV-ARCH/ JCTVC-SITE/,, no.JCTVC-00205-v4, October 27, 2013, XP030115250, cited by Applicant in IDS)(hereinafter Chen) in view of Zhang(US 2013/0163674 A1)(hereinafter Zhang) in further view of Gisquet C., et al. (Gisquet C., et al., "AHG5: Vector transformation for Intra Block Copy", 15. JCT-VC Meeting, URL: http://WFTP3.ITU. INT/AV-ARCH/JCTVC-SITE/,, no. JCTVC-00123, October 23, XP0301 15127, cited by Applicant in IDS)(hereinafter Gisquet).
Regarding claims 55 and 61, Chen  and Zhang teach all the limitations of claims 53 and 59, and are analyzed as previously discussed with respect to those claims. 
Chen and Zhang do not explicitly disclose wherein performing individual transformation on the DVs of the micro-blocks in the coding block comprises: correcting the DV s according to a first preset offset.
       However, performing individual transformation on the DVs of the micro-blocks in the coding block by correcting them with regards to a offset value was well known in the art at the time of the invention was filed as evident from the teaching of Gisquet[See Gisquet: Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…When P=2n is found to be the best solution, it may happen that if MVx<-2N, the CU of lower depth(and thus size 2Nx2N) might be selected instead, therefore placing a higher bound on P. Thus, it is understood that DVs are corrected in accordance to an offset value]. 
       Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Zhang with Gisquet teaching by including “wherein performing individual transformation on the DVs of the micro-blocks in the coding block comprises: correcting the DV s according to a first preset offset” because this combination has the benefit of providing a method to encode or decode the displacement vector to better suit the properties of the encoder/decoder.

10.	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over C-C Chen et al. (C-C Chen et al., "AHG8: Line-based Intra Block Copy", 15. JCT-VC Meeting; URL: http://WFTP3.ITU.INT/AV-ARCH/ JCTVC-SITE/,, no.JCTVC-00205-v4, October 27, 2013, XP030115250, cited by Applicant in IDS)(hereinafter Chen) in view of Zhang(US 2013/0163674 A1)(hereinafter Zhang) in further view of Lim et al.(US 2013/0058585 A1)(hereinafter Lim).
             Regarding claim 56 , Chen and Zhang teach all the limitations of claims 53, and are analyzed as previously discussed with respect to those claims.
	Chen and Zhang do not explicitly disclose wherein performing global transformation on the DVs of the micro-blocks in the coding block or the individual transformation values obtained by performing individual transformation on the DV s of the micro-blocks comprises: determining a first predicted value of the first DV or the first individual transformation value in the DVs of the micro-blocks or the individual transformation values; determining a difference value between the first DV or the first individual transformation value and the corresponding first predicted value; and determining difference values between the other DV s or individual transformation values except 
         However, performing global transformation on the DVs of the micro-blocks in the coding block by determining a first predicted value of a DV or the first individual transformation value in the DVs of the micro-blocks or the individual transformation values; determining a difference value between a DV or the first individual transformation value and the corresponding first predicted value; and determining difference values between the other DVs or individual transformation values except the first DV or the first individual transformation value and previous DVs or individual transformation values of the other DVs or individual transformation values was well known in the art at the time of the invention was filed as evident from the teaching of Lim[See at least par. 0066-0068 regarding the decoder may generate the prediction signals without greatly increasing computation complexity by using the displacement vectors transmitted from the coder. In addition, the prediction signal generator 120 may use, as the displacement vector prediction values of the coding object signals, the displacement vectors present in the reconstructed signals around the coding object signals. The prediction signal generator 120 may generate the prediction signals by searching the adjacent areas of the coding object signals based on the displacement vector prediction values. In addition, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder…  (In Lim reference, prediction signals are generated based on the displacement vector prediction values. Then, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder. Thus , Lim performs displacement vector prediction for at least a first displacement vector, determine difference using at least the first displacement vector and also determine differences using the other displacement vectors)]. 
wherein performing global transformation on the DVs of the micro-blocks in the coding block or the individual transformation values obtained by performing individual transformation on the DV s of the micro-blocks comprises: determining a first predicted value of the first DV or the first individual transformation value in the DVs of the micro-blocks or the individual transformation values; determining a difference value between the first DV or the first individual transformation value and the corresponding first predicted value; and determining difference values between the other DV s or individual transformation values except the first DV or the first individual transformation value and previous DVs or individual transformation values of the other DVs or individual transformation values” because this combination has the benefit of providing the benefit of a method for encoding/ decoding displacement vectors without greatly increasing computation complexity[See Lim: par. 0067].

11.	Claims 58 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over C-C Chen et al. (C-C Chen et al., "AHG8: Line-based Intra Block Copy", 15. JCT-VC Meeting; URL: http://WFTP3.ITU.INT/AV-ARCH/ JCTVC-SITE/,, no.JCTVC-00205-v4, October 27, 2013, XP030115250, cited by Applicant in IDS)(hereinafter Chen) in view of Zhang(US 2013/0163674 A1)(hereinafter Zhang) in further view of Gao et al.(US 2013/0279583 A1)(hereinafter Gao).
          Regarding claims 58 and 64, Chen and Zhang teach all the limitations of claims 53 and 59, and are analyzed as previously discussed with respect to those claims.
	Chen and Zhang do not explicitly disclose wherein before determining the DVs between the micro-blocks and the reference micro-blocks in the preset reconstructed pixel sample set, the method further comprises: determining the reference micro-blocks corresponding to the micro-
            However, applying a corresponding matching rule when matching blocks to select either lossy or lossless compression was well known in the art at the time of the invention was filed as evident from the teaching of Gao [See par. 0028-0029, 0033 regarding the residual block II may be only an approximation of the corresponding residual block, and usually comprises less non-zero residual pixels for higher compression efficiency. In this manner, the encoder 100 may implement a lossy coding mode, since the reconstructed block may be a lossy version of the input block. Accordingly, a lossless coding mode may be implemented when the residual block comprises zero residual pixels]. 
             Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Zhang with Gao teachings by including “wherein before determining the DVs between the micro-blocks and the reference micro-blocks in the preset reconstructed pixel sample set, the method further comprises: determining the reference micro-blocks corresponding to the micro-blocks according to a predetermined rule, wherein the predetermined rule comprises at least one of: lossless matching under which matching residual values are 0 and lossy matching under which the matching residual values are not 0, wherein the matching residual values are difference values between pixel numerical values of the reference micro-blocks and pixel numerical values of the micro-blocks” because this combination has the benefit of providing a method to selectively encode or decode in different coding modes.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ana Picon-Feliciano/Examiner, Art Unit 2482 


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482